[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO STRIKE
The appellee moves to strike this appeal from probate on the basis that the appellant has failed to establish the threshold issue of aggrievement, specifically, that she has failed to plead that the probate courts decision has adversely affected her statutory right to apply for the position of conservatrix.
While the appellants position would have merit if the appeal were limited to her independent standing, the appellee responds by arguing that the appellant may bring this appeal as "next friend" of her mother to seek review of the probate court proceedings under circumstances where the latter is unable to do so. CT Page 3843
The position of the appellant appears to have support inCottrell v. Connecticut Bank  Trust Co., 175 Conn. 257 (1978) and the superior court cases cited by the appellant which rely onCottrell. The motion to strike is therefore denied.
Thompson, J.